Title: To George Washington from Thomas Jefferson, 1 November 1792
From: Jefferson, Thomas
To: Washington, George



[Philadelphia] Nov. 1. 1792.

Th: Jefferson has the honor to return the inclosed to the President. the following are the only alterations he supposes might be proper.
pa. 4. line 2. & 3. he thinks it better to omit the passage marked with a pencil.
same page. three bottom lines. he sees no objection to the passage marked.
page 6. & 7. the six lines marked he thinks would be better omitted.

page. 11. line 16. perhaps the expression ‘just state of our credit’ would be better than ‘high state of our credit.’ our efforts & our circumstances authorize us to say that we are justly entitled to the credit in which we stand.
